Citation Nr: 0838459	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  94-13 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to November 15, 
1991, for a grant of a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).  

2.  Entitlement to service connection for a left knee 
disability, to include as secondary service-connected 
duodenal ulcer disease.  

3.  Entitlement to service connection for psychiatric 
disability, to include as secondary to service-connected 
duodenal ulcer disease.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney




ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from March 1953 to July 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, and a February 2000 rating decision of the RO in 
Buffalo, New York.  

While the history of the veteran's left knee claim is 
somewhat lengthier than will be discussed here, a detailed 
recounting of every procedural step is not necessary.  The 
pertinent details are that, in a decision dated in August 
2001, the Board denied the claims of entitlement to an 
effective date prior to November 15, 1991, for a grant of a 
TDIU, and entitlement to service connection for a left knee 
disorder.  The Board also reopened and remanded the claim of 
entitlement to service connection for psychiatric disorder.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  By Order dated in December 
2002, the Court vacated that portion of the Board's decision 
which denied an earlier effective date for a grant of a TDIU, 
and denied service connection for a left knee disorder, and 
remanded those issues to the Board for re-adjudication in 
light of the Veterans Claims Assistance Act of 2000 (VCAA).  

The Secretary appealed the December 2002 Court Order to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), and in May 2004, the Federal Circuit 
vacated the Court's December 2002 Order and remanded the 
case, so that the Court could take due account of the rule of 
prejudicial error, consistent with Conway v. Principi, 353 
F.3d 1369 (2004).

In an Order dated in July 2004, the Court again vacated that 
portion of the Board's August 2001 decision which denied an 
earlier effective date for a grant of a TDIU, and denied 
service connection for a left knee disorder, and remanded 
those issues for compliance with the VCAA.  

The reopened claim of entitlement to service connection for a 
psychiatric disorder, which was remanded by the Board in 
August 2001, was not the subject of the Court Order.  
However, further appellate action by the Board was delayed by 
proceedings at the Court.  


REMAND

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007).  Among 
other things, the VCAA redefines the obligations of VA with 
respect to its duty to notify and assist the veteran in the 
development of his claim.  The VCAA is applicable to all 
claims filed on or after the date of its enactment, or filed 
before the date of enactment and not yet final as of that 
date. 

In its July 2004 Order, the Court found that, with respect to 
the issues of entitlement to an effective date prior to 
November 15, 1991 for a grant of a TDIU, and entitlement to 
service connection for a left knee disorder, the Board, in 
its prior August 2001 decision, failed to address whether the 
VCAA duty to notify had been met, and further found that such 
failure was prejudicial in this case.  

The Board has reviewed the record and finds that no letter 
has been sent to the veteran that would satisfy VA's duty to 
notify him of the evidence necessary to substantiate his 
claims.  

With respect to the veteran's psychiatric claim, the Board 
notes that pursuant to the Board's remand, the veteran was 
afforded a VA examination in February 2005.  The VA examiner 
stated that, if veteran's account of the sexual and social 
trauma in the military is confirmed to be true, it is much 
more likely than not that such events aggravated, or 
potentiated the emergence of, his current 
emotional/psychiatric problems.  The diagnoses were 
borderline personality disorder, rule out post-traumatic 
stress disorder, and rule out anxiety disorder not otherwise 
specified.  Thus, notwithstanding the opinion linking the 
veteran's psychiatric problems to service, the examiner was 
unable to confirm that the veteran's meets the diagnostic 
criteria for any acquired psychiatric disorder.  The 
diagnosed personality disorder is not a disease or injury for 
VA compensation purposes.  See 38 C.F.R. § 3.303(c) (2008).

Significantly, a January 2008 psychology progress note 
indicates that the veteran did not manifest psychiatric 
complaints prior to his entering the Army.  It was not until 
he entered the Army and was physically assaulted that he 
developed the psychological symptoms that continue to trouble 
him.  Further strengthening this cause and effect 
relationship, in the examiner's view, is the fact that his 
symptoms abated to a great degree when he was working as an 
aide to a general, where he was sheltered from emotional, 
verbal, and physical attacks, but they returned when he was 
discharged and imprisoned.  However, the psychologist did not 
identify the disorder resulting in the veteran's symptoms.

In view of the foregoing evidence, the Board is of the 
opinion that the veteran should be afforded another VA 
examination to determine the nature and etiology of any 
currently present acquired psychiatric disorders.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter that is compliant with 
all recent Court decisions pertaining to 
the duty to notify under the VCAA.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Then, the veteran should be afforded 
a VA examination by a psychiatrist or 
psychologist to determine the nature and 
etiology of all currently present 
acquired psychiatric disorders.  The 
claims folders must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the examination results and 
the review of the claims folders, the 
examiner should answer the following 
questions with respect to each currently 
present acquired psychiatric disorder. 

Is there a 50 percent or better 
probability that the disorder was 
present in service and if so, did 
the disorder clearly and 
unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service?

With respect to any currently 
present disorder which the examiner 
believes was not present during 
military service, is there a 50 
percent or better probability that 
the disorder is etiologically 
related to the veteran's active 
service?

The supporting rationale for all opinions 
expressed must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his attorney should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




